Title: From Thomas Jefferson to R. & A. Garvey, 19 January 1787
From: Jefferson, Thomas
To: R. & A. Garvey



Gentlemen
Paris Jan. 19. 1787.

I am honoured with your letter of Jan. 8. on the subject of the duties paid by Mr. Boylston on his cargo of whale oil, but being about to take a journey which will absent me from Paris three months, it will be necessary for Mr. Boylston to desire his correspondent at this place to undertake the sollicitation of that reimbursement.
Your bill for 59₶ 5s has been presented to-day and paid. I sent to the Douane to ask your Acquit à caution. They said they thought they had sent it to you lately; but desired, if you had not received it, that you would be so good as to send me a description of it, by it’s number &c. as usual, and they will immediately deliver me for you a proper discharge. I will thank you to send me this immediately as I would wish to see it settled myself before my departure.
I expect a box or two containing another copying press from London very shortly. Indeed I suspect it is already lodged either at  Rouen or Havre. I shall thank you for your care of it, as I do for the past, and have the honour to be with much esteem Gentlemen your most obedt. humble servt.,

Th: Jefferson

